COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00207-CV


JOHN S. BRANCATO                                                     APPELLANT

                                          V.

GINA PUENTE BRANCATO                                                   APPELLEE


                                      ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Motion For Voluntary Dismissal Of

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: November 15, 2012


      1
       See Tex. R. App. P. 47.4.